Filed 6/30/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 123







Antonio Matthews, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160037







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.



AFFIRMED.



Per Curiam.



Samuel A. Gereszek, 308 DeMers Avenue, P.O. Box 4, East Grand Forks, Minnesota 56721-0004, for petitioner and appellant; on brief.



M. Jason McCarthy and Meredith H. Larson, Assistant State’s Attorneys, Grand Forks County State’s Attorney’s Office, 124 South Fourth Street, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for respondent and appellee; on brief.

Matthews v. State

No. 20160037



Per Curiam.

[¶1]	Antonio Matthews appeals after the district court denied him post-conviction relief.  Matthews argues he was entitled to post-conviction relief because his counsel was ineffective by failing to move for suppression of the evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court’s denial of Matthews’ post-conviction relief application was based on findings of fact that are not clearly erroneous.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner